Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Charles J. Hynes to comply with an alleged plea agreement in a proceeding in the Supreme Court, Kings County, entitled People v Curtis Farrow, under Indictment No. 676/98, and application for poor person relief.
Motions by the respondents to dismiss the proceeding.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Ordered that the motions are granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter *546of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. O’Brien, J. P., Sullivan, Joy and Krausman, JJ., concur.